DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 14 June 2021 in response to the Final Office action mailed 28 May 2020, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-6 and 10-22 are pending, wherein: claims 1 and 15 have been amended, claims 2-6, 10-14 and 16-17 are as originally filed, claims 18-22 are new and claims 7-9 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aou et al. (US PGPub 2016/0002496) in view of Occhielio et al. (US PGPub 2011/0160327).
Regarding claims 1-6, 10-11 and 14, Aou teaches polyurethane-isocyanurate polymers by curing a mixture of at least one aromatic polyisocyanates and at least one polyol in the presence of a catalyst and further comprising epoxy resin (abstract; [0024]). Aou teaches the aromatic polyisocyanates has an isocyanate index of at least 2 and is preferably an MDI ([0011]-[0012]). Aou teaches the polyol is selected from polyether polyols and polyester polyols, include dipropylene glycol, tripropylene glycol, etc. ([0014]-[0016]). Aou further teaches the epoxy resin may be present in an amount of up to 40 wt%, contains two or more epoxy groups per molecule, and is preferably a glycidyl ether type ([0024]). In addition, Aou teaches the curing occurs at elevated temperatures from at least 50 and up to 180°C ([0027]) and the resulting cured polymers have a Tg of at least 100°C ([0028]).
Aou teaches the catalyst is a trimerization catalyst ([0017]-[0018]), including for example alkali metal carboxylates, quaternary ammonium salts and the like ([0018]), and teaches when polyol is present additional urethane catalysts may also be present ([0017]) including amine catalysts ([0019]-[0020]). Aou does not specifically teach a trimerization catalyst selected from only the catalysts of instant as-amended claim 1. However, Occhielio teaches suitable catalysts for the formation of oxazolidinone rings 
Further, or in the alternative, it would have been obvious to one of ordinary skill in the art to select from the catalysts of Occhielio in the method of Aou and would have been motivated to do so as Aou teaches any suitable trimerization catalyst can be used and does not limit itself and further as Occhielio teaches nitrogen heterocycle catalysts, specifically imidazole compounds, etc. are preferred and suitable as the catalysts for the formation of oxazolidinone rings and isocyanurate rings when modifying an epoxy with an isocyanate ([0039]).
Aou teaches example 17 (see also Ex 18-19; Table 3) comprising: 10 parts (~20%) epoxy resin, a diglycidyl ether of bisphenol A having an epoxy equivalent weight 
Regarding the recitation of at least one oxazolidinone ring and at least one isocyanurate ring: as outlined above Aou teaches the claimed components, amounts and method. The instant specification discloses that a liquid reaction mixture comprising the components claimed, present in the claimed amounts with the claimed isocyanate to epoxide group ratio, cured via the claimed method will result in a polymer having oxazolidinone and isocyanurate rings in the structure (instant specification: pg 3-4; examples). Ochielio further teaches formation of oxazolidinone and isocyanurate rings will occur (see above). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 12-13, Aou in view of Occhielio renders obvious the method as set forth above and further teaches injecting the composition into a suitable mold .


Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Aou et al. (US PGPub 2016/0002496) in view of Occhielio et al. (US PGPub 2011/0160327).
Regarding claims 15-16 and 18-19, Aou teaches polyurethane-isocyanurate polymers by curing a mixture of at least one aromatic polyisocyanates and at least one polyol in the presence of a catalyst and further comprising epoxy resin (abstract; [0024]). Aou teaches the aromatic polyisocyanates has an isocyanate index of at least 2 and is preferably an MDI ([0011]-[0012]). Aou teaches the polyol is selected from polyether polyols and polyester polyols, include dipropylene glycol, tripropylene glycol, etc. ([0014]-[0016]). Aou further teaches the epoxy resin may be present in an amount of up to 40 wt%, contains two or more epoxy groups per molecule, and is preferably a glycidyl ether type ([0024]). Aou teaches the curing occurs at elevated temperatures from at least 50 and up to 180°C ([0027]) and the resulting cured polymers have a Tg of at least 100°C ([0028]). 
Aou teaches the catalyst is a trimerization catalyst ([0017]-[0018]), including for example alkali metal carboxylates, quaternary ammonium salts and the like ([0018]), and teaches when polyol is present additional urethane catalysts may also be present ([0017]) including amine catalysts ([0019]-[0020]). Aou does not specifically teach a trimerization catalyst selected from only the catalysts of instant as-amended claim 15 and claims 18-19. However, Occhielio teaches suitable catalysts for the formation of 
Further, or in the alternative, it would have been obvious to one of ordinary skill in the art to select from the catalysts of Occhielio in the composition of Aou and would have been motivated to do so as Aou teaches any suitable trimerization catalyst can be used and does not limit itself and further as Occhielio teaches nitrogen heterocycle catalysts, specifically imidazole compounds, etc. are preferred and suitable as the catalysts for the formation of oxazolidinone rings and isocyanurate rings when modifying an epoxy with an isocyanate ([0039]).
Aou teaches example 17 (see also Ex 18-19; Table 3) comprising: 10 parts (~20%) epoxy resin, a diglycidyl ether of bisphenol A having an epoxy equivalent weight 
Aou teaches the epoxy may be present in amounts of up to 40 wt% ([0024]). While Aou does not specifically teach 45.0 to 82.5 wt% of epoxy resin, it is the Examiner’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).
Regarding claim 17, Aou in view of Occhielio renders obvious the composition as set forth above and further teaches injecting the composition into a suitable mold which may contain substrate or fiber-reinforcing material and curing ([0030]; [0038]-[0040]).
	Regarding claims 20-21, Aou in view of Occhielio renders obvious the composition as set forth above. Aou further invites the inclusion of additional optional components including blowing agents, colorants, bioides, stabilizers, preservatives, antioxidants, surfactants, etc. ([0025]-[0026]).
 	Regarding claim 22, Aou in view of Occhielio renders obvious the composition as set forth above. As set forth above Occhielio teaches the suitable catalysts include 2-

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejection of claims 15-17 is withdrawn as a result of Applicant’s filed claim amendments.

	The 35 U.S.C. 102(a)(1) rejection of claims 1-7 and 9-14 as anticipated by Aou et al. (US PGPub 2016/0002496) is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 15-17 as unpatentable over Aou et al. (US PGPub 2016/0002496) is withdrawn as a result of Applicant’s filed claim amendments. 
 	Note the new grounds of rejection as set forth above and as necessitated by Applicant’s filed claim amendments. 
	Applicant’s arguments to Aou are substantially directed to a position that Aou teaches a trimerization catalyst that is not found within the catalyst recitations of instant 
	Applicant’s position that Aou “requires” an ionic trimerization catalyst” is not persuasive as Aou makes no such statement and is clearly open to modification. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767